Citation Nr: 1232615	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-41 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to July 16, 2007, for the grant of service connection for post traumatic stress disorder (PTSD). 

2.  Entitlement to an effective date prior to July 16, 2007, for the grant of service connection for diabetic peripheral neuropathy, right hand.  

3.  Entitlement to an effective date prior to July 16, 2007, for the grant of service connection for diabetic peripheral neuropathy, left hand.  

4.  Entitlement to an effective date prior to April, 18, 2007, for the grant of service connection for diabetic peripheral neuropathy, right lower extremity.  

5.  Entitlement to an effective date prior to April 18, 2007, for the grant of service connection for diabetic peripheral neuropathy, left lower extremity.  




REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers (NACVSO)


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This rating decision, in pertinent part, granted service connection for post traumatic stress disorder (PTSD), with a 70 percent evaluation, and for diabetic peripheral neuropathy of the left and right hands, with separate 20 percent evaluations.  These disabilities were granted effective July 16, 2007.  This rating decision also granted service connection for diabetic peripheral neuropathy of the left and right lower extremities, with separate 10 percent evaluations, effective April 18, 2007.  Thereafter, in a timely manner, the Veteran perfected an appeal of the effective dates assigned his service connected disabilities.   

Following his October 2009 substantive appeal to the Board in which he requested a Board hearing before a Veterans Law Judge, in a November 2009 written statement he withdrew his request for a Board hearing.  

In August 2012 the Veteran submitted a written statement containing previously made arguments and duplicative copies of records he has already submitted to the Board.  Therefore, because the RO has already considered this evidence in the first instance, a remand pursuant to 38 C.F.R. § 20.1304 is not necessary.  


FINDINGS OF FACT

1.  Prior to July 16, 2007, the RO did not receive a claim, either formal or informal, of service connection for PTSD or diabetic peripheral neuropathy of the left or right hand or left or right lower extremity.  

2.  On July 16, 2007, the RO received claims of service connection for PTSD, and diabetic peripheral neuropathy of the left and right hand and left and right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 16, 2007, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(p), 3.102, 3.151(a), 3.155, 3.159, 3.400 (2011).

2.  The criteria for an effective date earlier than July 16, 2007, for the grant of service connection for diabetic peripheral neuropathy of the left hand have not been met.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(p), 3.102, 3.151(a), 3.155, 3.159, 3.400 (2011).

3.  The criteria for an effective date earlier than July 16, 2007, for the grant of service connection for diabetic peripheral neuropathy of the right hand have not been met.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(p), 3.102, 3.151(a), 3.155, 3.159, 3.400 (2011).

4.  The criteria for an effective date earlier than April 18, 2007, for the grant of service connection for diabetic peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(p), 3.102, 3.151(a), 3.155, 3.159, 3.400 (2011).

5.  The criteria for an effective date earlier than April 18, 2007, for the grant of service connection for diabetic peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(p), 3.102, 3.151(a), 3.155, 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

This appeal arises from the Veteran's disagreement with the effective dates to be assigned the now-service connected disabilities, which are "downstream" issues, and additional VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Notwithstanding this, the RO provided the appellant with pre and post adjudication notice, including that concerning the issues of establishing higher evaluations and effective dates, by letters dated in November 2007 and July 2012.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim, and; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim, and the relative duties of VA and the claimant to obtain evidence. 

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Numerous VA examinations were conducted to assess the severity of the Veteran's disabilities; the adequacy of these examinations is not relevant to the earlier effective date issues on appeal.   

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

The Veteran contends that he is entitled to an effective date of September 18, 2006, for the grant of service connection for PTSD and diabetic peripheral neuropathy of his bilateral hands and lower extremities.  He has repeatedly claimed that the evidence shows that the Ocean County Veterans Service Bureau sent his application for service connection to the RO on September 18, 2006.  His current representative, NACVSO, contends that on September 18, 2006, the Veteran's VA Form 21-526, claim of service connection, was submitted to the RO by John Dorrity, MSW, of the Ocean County, New Jersey, Veterans Service Bureau.  Further, it is contended, that John Dorrity is the Director of the Ocean County, New Jersey, Veterans Service Bureau, the National Service Director of NACVSO, and the president of the New Jersey Association of Veterans Service Officers.  Finally, it is contended that a copy of the Veteran's VA Form 21-526 was kept in a locked file cabinet in the Ocean County Government's Municipal building; there is no doubt these documents were completed in September 2006, and the Veteran should not be penalized because these documents are not currently in his claim folder.  

Generally the effective date for an award of compensation based on an original or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A claim or application for VA disability compensation means a formal or informal communication in writing requesting a determination of entitlement to a benefit, or evidence of a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A formal claim is one filed on the form prescribed by VA.  38 C.F.R. § 3.151(a).  Any communication indicating an intent to apply for benefits may be considered an informal claim.  38 C.F.R. § 3.155.  When VA receives an informal claim, VA has a duty to provide an application form to the claimant.  If a formal claim is received within one year after it was sent to the claimant, the formal claim will be considered filed as to the date of receipt of the informal claim.  Id.  

There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the Veteran to seek service connection for the disability).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The September 2008 rating decision on appeal granted the Veteran service connection for PTSD and diabetic peripheral neuropathy of the left and right hands effective July 16, 2007, and for diabetic peripheral neuropathy of the bilateral lower extremities, effective April 18, 2007.  The RO noted that the Veteran's service connection claim was received on July 16, 2007, and that his PTSD and peripheral neuropathy of the hands were granted effective July 16, 2007, because that was the date his claim was received.  Regarding the diabetic peripheral neuropathy of the bilateral lower extremities the RO assigned an effective date of April 18, 2007, because April 18, 2007, VA outpatient treatment records showed that he had no monofilament sensation.  The RO noted that these treatment records were the earliest evidence showing that diabetic peripheral neuropathy of the bilateral lower extremities arose secondary to his service connected diabetes mellitus.  

An October 2, 2007, rating decision granted service connection for diabetes mellitus, with a 20 percent evaluation, effective July 16, 2006, and deferred deciding the claims of service connection for PTSD and diabetic peripheral neuropathy of the hands and lower extremities.  This decision noted that the Veteran's claim of service connection for his diabetes mellitus was received on July 16, 2007, but that because he had been diagnosed with diabetes mellitus since 2001, he was granted service connection effective July 16, 2006.  

Applicable VA regulations note that complications of diabetes mellitus, such as peripheral neuropathy, are to be evaluated separately.  See 38 C.F.R. § 4.119.  Thus, in discussing the proper effective date for his diabetic peripheral neuropathy of the hands and lower extremities, the Board will also discuss diabetes mellitus, even though the effective date of that disability is not on appeal.  

A VA Form 21-526 dated September 18, 2006 noted that he claimed service connection for insulin dependent diabetes mellitus and chronic stye infections.  However, this document was dated stamped as received by the RO on July 17, 2007.  A second VA Form 21-526, which was signed by the Veteran on July 12, 2007, and dated stamped by the RO on July 16, 2007, noted that he claimed service connection for diabetes mellitus, peripheral neuropathy of the upper and lower extremities, and PTSD.  A document dated September 26, 2006, from the Ocean County Veteran's Service Bureau addressed to the RO in Philadelphia, Pennsylvania, noted that a number of documents, including a VA Form 21-526, were enclosed.  This document was signed by John Dorrity, MSW, and was date stamped by the Philadelphia, Pennsylvania, RO, on July 17, 2007.  

Additionally, a September 18, 2006, VA Form 21-22 document noted that the Veteran selected NACVSO as his representative.  A December 2006 document from Ricard Baine, of the Vietnam Veterans of America (VVA), to Lillie Jackson, Veteran Service Center Manager, noted that the Veteran had a claim pending before VA and wished to make VVA his representative.  A December 2, 2006, VA Form 21-22 from the Veteran noted that he elected to have Richard Baine of VVA be his representative.  Subsequently, an April 2009, VA Form 21-22 was received by VA, and noted that the Veteran assigned NACVSO as his representative.  

There is a presumption of regularity under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  While the Ashley case dealt with regularity of procedures at the Board, Mindenhall v. Brown, 7 Vet. App. 271 (1994), applied this presumption of regularity to procedures at the RO.  

No clear evidence has been presented to rebut the presumption of regularity. 

The Veteran clearly appointed NACVSO as his representative on July 18, 2006, and signed a VA Form 21-526, on September 18, 2006, noting that he sought service connection for insulin dependent diabetes mellitus and chronic stye infections, however this document was dated stamped and received by the RO on July 17, 2007.  There is no indication that the Veteran or his representative sent any claim of service connection to VA that was received on September 18, 2006.  Rather it appears the Veteran believed that his VVA or NACVSO representative submitted his claim to VA on September 18, 2006, when he signed the VA Form 21-526.  Regardless of whether the Veteran thought his representative filed his claim on September 18, 2006, there is no document of record indicating that the RO received any claim of service connection for PTSD, diabetes mellitus, or diabetic peripheral neuropathy of his upper and lower extremities from the Veteran or his representative prior to July 16, 2007.  

While the Veteran believes his representative submitted his service connection claim to VA on September 18, 2006, he has not submitted any evidence beyond his assertions to substantiate this claim such as a dated stamped envelope or other postal or carrier receipt showing that his claim was sent to VA prior to July, 16, 2007 and the presumption of regularity applies.  His assertions alone cannot and do not constitute clear evidence to rebut the presumption of regularity, as actual receipt is required.  See Ashley, supra; Mindenhall, supra.  Therefore, the earliest date of receipt of his claims of service connection for PTSD, diabetes mellitus, and bilateral upper and lower diabetic peripheral neuropathy is July 16, 2007.  

Regarding informal claims, the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take, but all that is required is that the communication "indicate[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought." See Rodriguez v. West, 189 F.3d 1351 (1999).  There is no medical evidence of record relating to PTSD, diabetes, or peripheral neuropathy that was received by the RO prior to April 18, 2007 or July 16, 2007.  

In assigning an effective date of July 16, 2006, for diabetes mellitus and an effective date of April 18, 2007, for diabetic peripheral neuropathy of the bilateral hands and lower extremities based on the medical evidence showing that he had those disabilities on July 16, 2006, and April 18, 2007, respectively, the RO misapplied 38 C.F.R. § 3.400.  See Brannon, supra.  Under 38 C.F.R. § 3.400(o) a claim for an increase to an already service connected disability can be granted the date the claim was received by VA or the date entitlement arose, whichever is later, or within 1 year prior to the date the claim was received by VA if it is factually ascertainable that the increase was warranted.   It therefore appears that the RO assigned the April 18, 2007, effective date for peripheral neuropathy of the bilateral lower extremities secondary to his service connected diabetes mellitus pursuant to 38 C.F.R. § 3.400(o), which is for increased rating claims, not original claims for service connection.  

The law is clear that no benefit may be paid before a claim is made.  38 U.S.C.A. § 5101; Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) ("[38 U.S.C.A. §] 5101 is a clause of general applicability and mandates that a claim must be filed in order for any type of benefits to... be paid under the laws administered by the Secretary").  The effective date for PTSD, and peripheral neuropathy of the left and right hands cannot be before the date of the claim for service connection was received by VA, which was July 16, 2007.  The Board will not disturb the April 18, 2007, effective date for peripheral neuropathy of the bilaterally lower extremities, however the effective date for these disabilities cannot legally be assigned prior to July 16, 2007.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The preponderance of the evidence is against the claims of entitlement to effective dates earlier than July 16, 2007, for PTSD and diabetic peripheral neuropathy of the right and left hands and earlier than April 18, 2007, for diabetic peripheral neuropathy of the right and left lower extremities; there is no doubt to be resolved; and earlier effective dates are not warranted.  Gilbert, 1 Vet. App. at 57-58. 
ORDER

Entitlement to an effective date prior to July 16, 2007, for the grant of service connection for post traumatic stress disorder (PTSD) is denied. 

Entitlement to an effective date prior to July 16, 2007, for the grant of service connection for diabetic peripheral neuropathy, right hand, is denied.  

Entitlement to an effective date prior to July 16, 2007, for the grant of service connection for diabetic peripheral neuropathy, left hand, is denied.  

Entitlement to an effective date prior to April, 18, 2007, for the grant of service connection for diabetic peripheral neuropathy, right lower extremity, is denied.  

Entitlement to an effective date prior to April 18, 2007, for the grant of service connection for diabetic peripheral neuropathy, left lower extremity, is denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


